DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 3, 4, 5, 6, 10, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Wang  et al. (US 2017/0347110) in view of Kim et al. (US 2017/0374140).

Regarding claim 1, Wang teaches a method for providing to a user a higher resolution media segment by enhancing a low-resolution media segment, comprising: 
obtaining the low-resolution media segment; 
(In Wang ¶0490 video 1510 originate from physical media such as a DVD or other physical data storage medium, or originate from a local or remote streaming network service. In Fig 16 #1510 and Fig 17 #1510 the standard resolution video or lower resolution video is received. In ¶0430 a cloud service can be used as a real-time relay server, receiving lower-resolution videos.)


(In Wang ¶0338 visual data is up-scaled from a lower-resolution original visual data to a higher-resolution visual data, using a combination of the received visual data and a convolutional neural network, the convolutional neural network able to use super resolution techniques to increase the resolution of the received visual data. In Wang ¶0583 the models trained on a particular episode are used to enhance the lower quality visual data to a higher quality version of that visual data. See Fig 16 #1540/#1550 and Fig 17 #340/#350.)

providing the higher resolution media segment.  
(In Wang ¶0567 relevant reconstruction models are applied to each of the scenes to output higher-resolution scenes. In Fig 16 #1570 and Fig 17 #1570 the higher resolution is output. In ¶0524 reconstruction is performed and the resulting reconstructed higher resolution video is output.)

Although Wang invention is directed to optimizing the user’s experience by producing a higher screen resolution (Wang ¶0014) and providing the output to a display (¶0493), Wang’s specification does not explicitly recite the higher resolution output is provided to the user. To explicitly teach the desired media is provided to the user, examiner uses additional prior art.

Analogous art Kim teaches the desired media is provided to the user.
(In Kim ¶0030 an original server may provide data to a terminal, that is, a user, over a content delivery network. In ¶0003 the content delivery network service is implemented to select an optimum cache server of the plurality of cache servers, and to deliver requested content to the terminal of a user through the selected cache server.)

Therefore, it would obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to combine Wang and Kim so that the produced higher screen resolution intended for the user is explicitly provided to the user as described in Kim. This modification ensures that the user receives the intended 

Regarding claim 2, the applied combination teaches the method of claim 1, wherein the low-resolution media segment is obtained from a network node.  
(In Wang ¶0490 video 1510 originate from physical media such as a DVD or other physical data storage medium, or originate from a local or remote streaming network service. In ¶0199 off-site or `cloud computing` systems are used to allow for the performance of computerized tasks on a server not necessarily local to the site.)

Regarding claim 3, the applied combination teaches the method of claim 2, wherein the network node is an origin server.  
(In Wang ¶0490 video 1510 originate from physical media such as a DVD or other physical data storage medium, or originate from a local or remote streaming network service. In ¶0199 off-site or `cloud computing` systems are used to allow for the performance of computerized tasks on a server not necessarily local to the site.)

Regarding claim 4, the applied combination teaches the method of claim 2, wherein the network node is a core or region delivery node of a content delivery network.
(In Kim ¶0030 an original server may provide data to a terminal, that is, a user, over a content delivery network. In Kim ¶0037 the core node sends information, received from the original server, to the edge node. In ¶0058 the edge node sends information to the terminal.)

Regarding claim 5, the applied combination teaches the method of claim 2, wherein the network node is an edge delivery node of a content delivery network.  
(In Kim ¶0030 an original server may provide data to a terminal, that is, a user, over a content delivery network. In Kim ¶0037 the core node sends information, received from the original server, to the edge node. In ¶0058 the edge node sends information to the terminal.)


(In Wang ¶0165 example based model comprises any of: a generative model; a non-linear hierarchical algorithm; or a convolutional neural network; or a recurrent neural network; or a deep belief network; or a dictionary learning algorithm; or a parameter; or a mapping function.)

Regarding claim 10, the applied combination teaches the method of claim 1, further comprising obtaining the neural network operative to enhance media segments from a network service.  
(In Wang ¶0490 video 1510 originate from physical media such as a DVD or other physical data storage medium, or originate from a local or remote streaming network service. In ¶0199 off-site or cloud computing systems are used to allow for the performance of computerized tasks on a server not necessarily local to the site. In Wang ¶0165 example based model comprises any of: a generative model; a non-linear hierarchical algorithm; or a convolutional neural network; or a recurrent neural network; or a deep belief network; or a dictionary learning algorithm; or a parameter; or a mapping function.)

Regarding claim 11, the applied combination teaches the method of claim 1, 
wherein the method is executed in an edge delivery node of a content delivery network and 
 (In Wang ¶0490 video 1510 originate from physical media such as a DVD or other physical data storage medium, or originate from a local or remote streaming network service. In ¶0199 off-site or cloud computing systems are used to allow for the performance of computerized tasks on a server not necessarily local to the site.)
(In Kim ¶0030 an original server may provide data to a terminal, that is, a user, over a content delivery network. In Kim ¶0037 the core node sends information, received from the original server, to the edge node. In ¶0058 the edge node sends information to the terminal.)

wherein providing the higher resolution media segment to the user comprises providing the higher resolution media segment to a set-top-box or to a user device ready for playback of the higher resolution media segment.  

(In Kim ¶0030 an original server may provide data to a terminal, that is, a user, over a content delivery network. In ¶0003 the content delivery network service is implemented to select an optimum cache server of the plurality of cache servers, and to deliver requested content to the terminal of a user through the selected cache server.)

Claims 7, 8, 9 are rejected under 35 U.S.C. 103 as being unpatentable over Wang  et al. (US 2017/0347110) in view of Kim et al. (US 2017/0374140) in view of Ueda et al. (US 5,119,438).

Regarding claim 7, the applied combination teaches the method of claim 1.

The combination of Wang and Kim does not teach wherein the neural network is a general neural network operative to enhance a broad spectrum of medias.  

However, Ueda teaches wherein the neural network is a general neural network operative to enhance a broad spectrum of medias.
(In Ueda C2 L25-51 when a certain characteristic pattern is inputted into the network selecting means, a category to which the characteristic pattern belongs is selected and a learned neural network having the discriminating characteristic most appropriate to the contents of the selected category is also selected. The network setting means further sets a discriminating algorithm which is appropriate to the contents of the selected category and is used when a class to which the inputted characteristic pattern belongs is discriminated by the neural network. Thereafter, the details discriminating operation is carried out in accordance with the network structure set by the neural network setting means so that the category to which the inputted characteristic pattern belongs may be recognized. Accordingly, when the class to which the inputted characteristic pattern belongs is discriminated from 
(In Wang ¶0583 the models trained on a particular episode are used to enhance the lower quality visual data to a higher quality version of that visual data.)

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to combine Wang, Kim and Ueda so that the off-site or cloud computing systems which perform the task according to Wang can be particularly operative for a specific purpose. This modification optimizes the learning or recognition efficiency or performance, as taught by Udea C1 L41-51.

Regarding claim 8, the applied combination teaches the method of claim 1.

The combination of Wang and Kim does not teach wherein the neural network is a specialized neural network operative to enhance a category of medias having specific characteristics.  

However, Ueda teaches wherein the neural network is a specialized neural network operative to enhance a category of medias having specific characteristics.  
(In Ueda C2 L25-51 when a certain characteristic pattern is inputted into the network selecting means, a category to which the characteristic pattern belongs is selected and a learned neural network having the discriminating characteristic most appropriate to the contents of the selected category is also selected. The network setting means further sets a discriminating algorithm which is appropriate to the contents of the selected category and is used when a class to which the inputted characteristic pattern belongs is discriminated by the neural network. Thereafter, the details discriminating operation is carried out in accordance with the network structure set by the neural network setting means so that the category to which the inputted characteristic pattern belongs may be recognized. Accordingly, when the class to which the inputted characteristic pattern belongs is discriminated from among a plurality of classes contained in the same category, the discrimination can be done using the neural network having the discriminating characteristic most appropriate to the contents of such classes.)


Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to combine Wang, Kim and Ueda so that the off-site or cloud computing systems which perform the task according to Wang can be particularly operative for a specific purpose. This modification optimizes the learning or recognition efficiency or performance, as taught by Udea C1 L41-51.

Regarding claim 9, the applied combination teaches the method of claim 1.

The combination of Wang and Kim does not teach wherein the neural network is a dedicated neural network operative to enhance a specific media or a specific subset of medias.  

However, Ueda teaches wherein the neural network is a dedicated neural network operative to enhance a specific media or a specific subset of medias.  
(In Ueda C2 L25-51 when a certain characteristic pattern is inputted into the network selecting means, a category to which the characteristic pattern belongs is selected and a learned neural network having the discriminating characteristic most appropriate to the contents of the selected category is also selected. The network setting means further sets a discriminating algorithm which is appropriate to the contents of the selected category and is used when a class to which the inputted characteristic pattern belongs is discriminated by the neural network. Thereafter, the details discriminating operation is carried out in accordance with the network structure set by the neural network setting means so that the category to which the inputted characteristic pattern belongs may be recognized. Accordingly, when the class to which the inputted characteristic pattern belongs is discriminated from among a plurality of classes contained in the same category, the discrimination can be done using the neural network having the discriminating characteristic most appropriate to the contents of such classes.)
(In Wang ¶0583 the models trained on a particular episode are used to enhance the lower quality visual data to a higher quality version of that visual data.)

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to combine Wang, Kim and Ueda so that the off-site or cloud computing systems which perform the task according to Wang can be particularly operative for a specific purpose. This modification optimizes the learning or recognition efficiency or performance, as taught by Udea C1 L41-51.

Claims 12, 14, 15, 16, 17, 19, 24, 26 are rejected under 35 U.S.C. 103 as being unpatentable over Wang  et al. (US 2017/0347110) in view of Kim et al. (US 2017/0374140) in view of Li et al. (US 2020/0159534).

Regarding claim 12, the applied combination teaches the method of claim 1, 
wherein providing the higher resolution media segment to the user comprises obtaining the higher resolution media segment and playing the higher resolution media segment for the user.  
(In Wang ¶0567 relevant reconstruction models are applied to each of the scenes to output higher-resolution scenes. In Fig 16 #1570 and Fig 17 #1570 the higher resolution is output. In ¶0524 reconstruction is performed and the resulting reconstructed higher resolution video is output. Where in ¶0401 playback is enable on a decoder or display device.)
(In Kim ¶0030 and ¶0003 disclose delivery to the user.)

The combination of Wang and Kim does not explicitly teach wherein the method is executed in a set-top-box or in a user equipment.

However, Li teaches wherein the method is executed in a set-top-box or in a user equipment.
(In Li ¶0032 the processing system is a television or set top box device having one or more processors and a graphical interface generated by one or more graphics processors. Also see ¶0031.)

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to combine Wang, Kim and Ueda so that computing of Wang can also be perform via a set top box as 

Regarding claim 14, Wang teaches a device for providing to a user a higher resolution media segment by enhancing a low-resolution media segment, 
the device comprising processing circuits and a memory, the memory containing instructions executable by the processing circuits whereby the device is operative to: 
obtain the low-resolution media segment; 
(In Wang ¶0490 video 1510 originate from physical media such as a DVD or other physical data storage medium, or originate from a local or remote streaming network service. In Fig 16 #1510 and Fig 17 #1510 the standard resolution video or lower resolution video is received. In ¶0430 a cloud service can be used as a real-time relay server, receiving lower-resolution videos.)

use a neural network operative to enhance media segments to enhance the low-resolution media segment into the higher resolution media segment; and 
(In Wang ¶0338 visual data is up-scaled from a lower-resolution original visual data to a higher-resolution visual data, using a combination of the received visual data and a convolutional neural network, the convolutional neural network able to use super resolution techniques to increase the resolution of the received visual data. In Wang ¶0583 the models trained on a particular episode are used to enhance the lower quality visual data to a higher quality version of that visual data. See Fig 16 #1540/#1550 and Fig 17 #340/#350.)

provide the higher resolution media segment.  
(In Wang ¶0567 relevant reconstruction models are applied to each of the scenes to output higher-resolution scenes. In Fig 16 #1570 and Fig 17 #1570 the higher resolution is output. In ¶0524 reconstruction is performed and the resulting reconstructed higher resolution video is output.)

 user. To explicitly teach the desired media is provided to the user, examiner uses additional prior art.

Analogous art Kim teaches the desired media is provided to the user.
(In Kim ¶0030 an original server may provide data to a terminal, that is, a user, over a content delivery network. In ¶0003 the content delivery network service is implemented to select an optimum cache server of the plurality of cache servers, and to deliver requested content to the terminal of a user through the selected cache server.)

Therefore, it would obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to combine Wang and Kim so that the produced higher screen resolution intended for the user is explicitly provided to the user as described in Kim. This modification ensures that the user receives the intended enhanced media, and solves a data loss, a bottleneck phenomenon, a low transfer rate, or instability, such as disconnected data, in the Internet based on the Internet, as taught by Kim ¶0003.

The combination of Wang and Kim does not teach a set-top-box comprising operative circuits.

However, Li teaches a set-top-box comprising operative circuits.
(In Li ¶0032 the processing system is a television or set top box device having one or more processors and a graphical interface generated by one or more graphics processors. Also see ¶0031.)

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to combine Wang, Kim and Ueda so that computing of Wang can also be perform via a set top box as taught by Li. This modification would support dedicated circuitry for efficiently processing such command and instructions, and taught by Li ¶0029.


processing circuits and a memory, the memory containing instructions executable by the processing circuits whereby the device is operative to: 
(In Wang ¶0320 aspects and/or embodiments of Wang’s invention include a computer program product comprising software code to effect the method and/or apparatus of other aspects and/or embodiments herein described. Further claim 20 describes a computer program product embodied on a non-transitory storage medium and comprising instructions that, when executed, cause a system to enhance at least a section of lower-quality visual data using a hierarchical algorithm, by performing the steps of Wang’s invention.)

obtain the low-resolution media segment; 
(In Wang ¶0490 video 1510 originate from physical media such as a DVD or other physical data storage medium, or originate from a local or remote streaming network service. In Fig 16 #1510 and Fig 17 #1510 the standard resolution video or lower resolution video is received. In ¶0430 a cloud service can be used as a real-time relay server, receiving lower-resolution videos.)

use a neural network operative to enhance media segments to enhance the low-resolution media segment into the higher resolution media segment; and 
(In Wang ¶0338 visual data is up-scaled from a lower-resolution original visual data to a higher-resolution visual data, using a combination of the received visual data and a convolutional neural network, the convolutional neural network able to use super resolution techniques to increase the resolution of the received visual data. In Wang ¶0583 the models trained on a particular episode are used to enhance the lower quality visual data to a higher quality version of that visual data. See Fig 16 #1540/#1550 and Fig 17 #340/#350.)

provide the higher resolution media segment.  


Although Wang invention is directed to optimizing the user’s experience by producing a higher screen resolution (Wang ¶0014) and providing the output to a display (¶0493), Wang’s specification does not explicitly recite the higher resolution output is provided to the user. To explicitly teach the desired media is provided to the user, examiner uses additional prior art.

Analogous art Kim teaches the desired media is provided to the user.
(In Kim ¶0030 an original server may provide data to a terminal, that is, a user, over a content delivery network. In ¶0003 the content delivery network service is implemented to select an optimum cache server of the plurality of cache servers, and to deliver requested content to the terminal of a user through the selected cache server.)

Therefore, it would obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to combine Wang and Kim so that the produced higher screen resolution intended for the user is explicitly provided to the user as described in Kim. This modification ensures that the user receives the intended enhanced media, and solves a data loss, a bottleneck phenomenon, a low transfer rate, or instability, such as disconnected data, in the Internet based on the Internet, as taught by Kim ¶0003.

The combination of Wang and Kim does not teach a user device comprising operative circuits.

However, Li teaches a user device comprising operative circuits.
(In Li ¶0032 the processing system is a television or set top box device having one or more processors and a graphical interface generated by one or more graphics processors. Also see ¶0031.)



Regarding claim 16, the applied combination teaches the user device of claim 15, wherein the low-resolution media segment is obtained from a network node.  
(In Wang ¶0490 video 1510 originate from physical media such as a DVD or other physical data storage medium, or originate from a local or remote streaming network service. In ¶0199 off-site or `cloud computing` systems are used to allow for the performance of computerized tasks on a server not necessarily local to the site.)

Regarding claim 17, the applied combination teaches the user device of claim 15, wherein the network node is an origin server.  
(In Wang ¶0490 video 1510 originate from physical media such as a DVD or other physical data storage medium, or originate from a local or remote streaming network service. In ¶0199 off-site or `cloud computing` systems are used to allow for the performance of computerized tasks on a server not necessarily local to the site.)

Regarding claim 19, the applied combination teaches the user device of claim 15, wherein the network node is an edge delivery node of a content delivery network.
(In Kim ¶0030 an original server may provide data to a terminal, that is, a user, over a content delivery network. In Kim ¶0037 the core node sends information, received from the original server, to the edge node. In ¶0058 the edge node sends information to the terminal.)
 Regarding claim 24, the applied combination teaches the user device of claim 15, further comprising obtaining the neural network operative to enhance media segments from a network service.  
(In Wang ¶0490 video 1510 originate from physical media such as a DVD or other physical data storage medium, or originate from a local or remote streaming network service. In ¶0199 off-site or cloud computing systems are used 

Regarding claim 26, the applied combination teaches the user device of claim 15, wherein providing the higher resolution media segment to the user comprises obtaining the higher resolution media segment and playing the higher resolution media segment for the user.   
(In Wang ¶0567 relevant reconstruction models are applied to each of the scenes to output higher-resolution scenes. In Fig 16 #1570 and Fig 17 #1570 the higher resolution is output. In ¶0524 reconstruction is performed and the resulting reconstructed higher resolution video is output. Where in ¶0401 playback is enable on a decoder or display device.)
(In Kim ¶0030 an original server may provide data to a terminal, that is, a user, over a content delivery network. In ¶0003 the content delivery network service is implemented to select an optimum cache server of the plurality of cache servers, and to deliver requested content to the terminal of a user through the selected cache server.)

Claims 22, 23 are rejected under 35 U.S.C. 103 as being unpatentable over Wang  et al. (US 2017/0347110) in view of Kim et al. (US 2017/0374140) in view of Li et al. (US 2020/0159534) in view of Ueda et al. (US 5,119,438).

Regarding claim 22, the applied combination teaches the user device of claim 15.

The combination of Wang, Kim, and Li does not teach wherein the neural network is a specialized neural network operative to enhance a category of medias having specific characteristics.  

However, Ueda teaches wherein the neural network is a specialized neural network operative to enhance a category of medias having specific characteristics.  

(In Wang ¶0583 the models trained on a particular episode are used to enhance the lower quality visual data to a higher quality version of that visual data.)

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to combine Wang, Kim and Ueda so that the off-site or cloud computing systems which perform the task according to Wang can be particularly operative for a specific purpose. This modification optimizes the learning or recognition efficiency or performance, as taught by Udea C1 L41-51.

Regarding claim 23, the applied combination teaches the user device of claim 15.

The combination of Wang, Kim, and Li does not teach wherein the neural network is a dedicated neural network operative to enhance a specific media or a specific subset of medias.

However, Ueda teaches wherein the neural network is a dedicated neural network operative to enhance a specific media or a specific subset of medias.
(In Ueda C2 L25-51 when a certain characteristic pattern is inputted into the network selecting means, a category to which the characteristic pattern belongs is selected and a learned neural network having the discriminating 
(In Wang ¶0583 the models trained on a particular episode are used to enhance the lower quality visual data to a higher quality version of that visual data.)

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to combine Wang, Kim and Ueda so that the off-site or cloud computing systems which perform the task according to Wang can be particularly operative for a specific purpose. This modification optimizes the learning or recognition efficiency or performance, as taught by Udea C1 L41-51.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRIKA PETERSON whose telephone number is (571)270-7055.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/TERRIKA PETERSON/Examiner, Art Unit 2426



/NASSER M GOODARZI/Supervisory Patent Examiner, Art Unit 2426